UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1166


QIHUI HUANG,

                Plaintiff - Appellant,

          v.

WILLIAM E. CULBERSTON,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-00944-AW)


Submitted:   June 9, 2011                 Decided:   June 16, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Qihui Huang, Appellant Pro Se.     Mikhael David Charnoff, SANDS
ANDERSON, PC, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Qihui Huang appeals the district court’s order denying

her motion for leave to file an amended complaint.                          We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm    for   the     reasons   stated      by    the    district      court.

Huang v.    Culberston,      No.   8:10-cv-00944-AW        (D.      Md.    Jan.   25,

2011).     We dispense with oral argument because the facts and

legal    contentions   are     adequately    presented         in   the    materials

before   the   court   and    argument     would   not    aid       the   decisional

process.

                                                                            AFFIRMED




                                       2